MEMORANDUM **
Edwin Leonel Perez-Mazariego, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We *508review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
Contrary to Perez-Mazariego’s contention, the BIA considered the evidence of changed country conditions in its decision to deny his motion to reopen. Moreover, the BIA did not abuse its discretion in denying the motion to reopen because Perez-Mazariego did not demonstrate prima facie eligibility for asylum, withholding of removal, or protection under the Convention Against Torture. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.